Citation Nr: 0103261	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The Board notes that during the pendency of the appellant's 
appeal, but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran indicated in her June 1998 notice of disagreement 
that VA had not reviewed the evidence used by the Social 
Security Administration (SSA), implying that she had applied 
for SSA disability benefits.  However, there is no evidence 
on file to show whether or not the veteran was awarded SSA 
benefits.  Additionally, although a number of health care 
providers were requested by VA in 1998 to submit copies of 
the veteran's treatment records, some of these health care 
providers have not responded to VA's request and the veteran 
has not been properly informed that she is ultimately 
responsible for obtaining these records.  Finally, the Board 
notes that there is no physician's opinion on file as to the 
etiology of any of the disabilities at issue.

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, private and VA, who may 
possess additional records pertinent 
to the claims at issue.  After 
obtaining any necessary consent 
forms for the release of the 
veteran's private medical records, 
the RO should attempt to obtain and 
associate with the file all records 
noted by the veteran that are not 
currently on file.

2.  The RO should also request that 
the veteran note in writing whether 
she is receiving, or has applied 
for, SSA disability benefits.  If 
the veteran indicates that she is 
receiving, or has previously applied 
for, SSA disability benefits, the RO 
should contact the Division of 
Benefit Services, Office of 
Disability Operations, Social 
Security Administration, Baltimore, 
Maryland 21241, and request copies 
of the SSA determination and all 
evidence upon which the 
determination was based.  Any 
information obtained should be added 
to the veteran's claims file.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, to 
include previous medical records 
requested by the RO but not 
obtained, it should inform the 
veteran and her representative of 
this and request them to provide 
copies of the outstanding medical 
records.  

4.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent, and 
etiology of any current pes planus.  
The claims folder, including a copy 
of this REMAND, must be made 
available to the examiner for study, 
and the examination report must 
reflect that the claims folder was 
reviewed. Any necessary tests or 
studies should be conducted, and all 
findings should be reported in 
detail.  With respect to any current 
pes planus, the examiner should 
provide an opinion as to whether 
such disorder clearly and 
unmistakably existed prior to 
service.  If the examiner believes 
that the veteran has pes planus that 
clearly and unmistakably existed 
prior to service, the examiner 
should provide an opinion, based 
upon the examination results and a 
review of the claims folder, as to 
whether it is at least as likely as 
not that such disorder increased in 
severity during service, and, if so, 
whether the increase in severity was 
clearly and unmistakably due to 
natural progress.  If the examiner 
concludes that the veteran has pes 
planus that did not clearly and 
unmistakably exist prior to service, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such disorder 
is etiologically related to service.  
The rationale for all opinions 
expressed should also be provided.

5.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent, and 
etiology of any current asthma.  The 
claims folder, including a copy of 
this REMAND, must be made available 
to the examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present asthma is etiologically 
related to service.

6.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent, and 
etiology of any current neck 
disability.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present neck disability is 
etiologically related to service.

7. The RO should also arrange for a 
VA examination of the veteran by 
a physician with appropriate 
expertise to determine the 
nature, extent, and etiology of 
any current glomerulonephritis.  
The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for 
study, and the examination report 
must reflect that the claims 
folder was reviewed.  Any 
necessary tests or studies should 
be conducted, and all findings 
should be reported in detail.  
With respect to any current 
glomerulonephritis, the examiner 
should provide an opinion as to 
whether such disorder clearly and 
unmistakably existed prior to 
service.  If the examiner 
believes that the veteran has 
glomerulonephritis that clearly 
and unmistakably existed prior to 
service, the examiner should 
provide an opinion, based upon 
the examination results and a 
review of the claims folder, as 
to whether it is at least as 
likely as not that such disorder 
increased in severity during 
service, and, if so, whether the 
increase in severity was clearly 
and unmistakably due to natural 
progress.  If the examiner 
concludes that the veteran has 
glomerulonephritis that did not 
clearly and unmistakably exist 
prior to service, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not that such disorder is 
etiologically related to service.  
The rationale for all opinions 
expressed should also be 
provided.

8.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issues on 
appeal.

9.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 




	
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




